COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Brandon Lewis v. Fire Chief Larry DiCamillo, Stafford Fire Marshal’s
                           Office, and the City of Stafford

Appellate case number:     01-19-00764-CV

Trial court case number: 19-DCV-260484

Trial court:               434th District Court of Fort Bend County

        Appellant, Brandon Lewis, has filed a motion to extend time to file appellant’s brief.
Appellant’s brief is due 30 days after the later of the date the clerk’s record or reporter’s record is
filed. TEX. R. APP. P. 38.6(a). The clerk’s record was filed on October 29, 2019. The reporter’s
record was filed on November 19, 2019, after appellant filed his motion to extend time. Thus,
appellant’s brief is not yet due and his motion to extend time is premature. Appellant’s brief is due
on December 19, 2019, which is 30 days after the reporter’s record was filed. Accordingly, we
dismiss appellant’s motion as moot.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: __November 26, 2019___